DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	The species are as follows:
Species I, claims 1-9, drawn to the species of a method for recovering oil from hydrocarbon reservoirs best illustrated by the specification, paragraph [0005].
Species II, claims 10-15, drawn to the species of a method for recovering oil from hydrocarbon reservoirs best illustrated by the specification, paragraph [0006].
Species III, claims 16-20, drawn to the species of a method for recovering oil from hydrocarbon reservoirs best illustrated by the specification, paragraph [0007].
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I is drawn to a computer implemented method for screening oil recovery in hydrocarbon reservoirs requiring such steps as: calculating a current oil saturation and a current gas saturation of the hydrocarbon reservoir based on the data; determining that a current reservoir pressure is less than a bubble point pressure based on the data; calculating a time to repressurize/repressure the hydrocarbon reservoir by waterflooding based on the data; comparing the data related to properties of the hydrocarbon reservoir to oil recovery screening criteria; and selecting a flooding technique from a plurality of flooding techniques based on satisfying the oil recovery screening criteria with the data related to properties of the hydrocarbon reservoir. In completely different embodiments, Species II and Species II are drawn to computer implemented methods comprising the steps such as: determining a minimum miscibility pressure based on correlations between the reservoir properties and the screening criteria; determining that the minimum miscibility pressure is greater than a bubble point pressure of the reservoir and is less than or equal to an initial reservoir pressure; computing a difference between a producing current gas-oil ratio and a solution gas-oil ratio to provide a free gas oil ratio; referring to a gas-oil relative permeability curve of the reservoir; matching the free gas oil ratio to a gas saturation on the gas-oil relative permeability curve to provide a free gas saturation; and determining that the current reservoir pressure is less than a bubble point pressure; as claimed therein which are not present in the invention of Species I. For the similar reason, Species II and Species III lack the same or corresponding special technical features as specified in the specification (paragraphs [0006]-[0007]) of the present application.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: NONE.
In accordance with MPEP 812.01, because of the complexity of issues involved in the aforementioned two distinct inventions, no telephone call was made to the Applicant to receive an election.

	Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862           

/TOAN M LE/Primary Examiner, Art Unit 2864